DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11, 13-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourette (US 8121495 B2).
Regarding claims 1 & 8, Tourette (Fig. 1) discloses a system or method comprising: a photodiode biased (e.g. PD), during operation, by a first voltage and a second voltage; a voltage source (see Pre-Amp) operable to output the first voltage; a reference voltage source (e.g. Vdp) operable to output a reference voltage; a gain controller (e.g. U2) operable to receive the reference voltage as a first input and the second voltage as a second input (see positive terminal of U2), wherein the gain controller is operable to generate a gain output at an output; a voltage controller (see  the output through the voltage controller to the second input, wherein the voltage controller is operable to control the second voltage based on the gain output.
Regarding claim 2, wherein the voltage controller comprises a first transistor (M1), wherein a gate of the first transistor is coupled to the output of the gain controller (U2).
Regarding claim 3, wherein the first transistor (M1) is coupled to a first end of the photodiode and the second input of the gain controller.
Regarding claim 4, wherein the voltage controller comprises a second transistor (M2), wherein a gate of the second transistor is coupled to the output of the gain controller, wherein the second transistor and the first transistor form a current mirror (as can be seen from Fig. 1, it is noted that Fig. 1 having similarly configuration structure as the application Fig. 3).
Regarding claim 5, wherein the gain controller comprises an operational amplifier (e.g. U2).
Regarding claims 7 & 11, further comprising: one or more bleeder currents (see transistor M3 being connected to M2) operable to ensure a minimum current flow through at least one of the voltage controller and the feedback loop.
Regarding claim 13, further comprising: filtering noise signals using a capacitor (e.g. Cpd) connected to an output of the voltage controller.
Regarding claim 14, further comprising: providing a signal strength indicator of the photodiode (PD) as an output of the voltage controller (M1 and M2).
Regarding claim 15,  Tourette (Fig. 1) discloses a circuit, comprising: a voltage source (Pre-Amp) operable to output a first voltage; a reference voltage source (Vpd) operable to output a reference voltage; a circuit element biased (PD), during operation, by the first voltage at a first end and by a second voltage at a second end; a voltage controller (M1 & M2) coupled to the second end of the circuit element, wherein the voltage controller is operable to adjust the second voltage based on a gain output; a gain controller (e.g. U2) operable to receive the reference voltage as a first input and the second voltage as a second input, wherein the gain controller is operable to generate, at an output of the gain controller, the gain output based on the second voltage and the reference voltage; and a feedback loop (see claim 1 as discussed above) that extends from the output of the gain controller, through the voltage controller, and to the second input.
Regarding claim 16, wherein the voltage controller comprises a first transistor (M1), wherein a gate of the first transistor is coupled to the output of the gain controller.
Regarding claim 17, wherein the voltage controller comprises a second transistor (M2), wherein a gate of the second transistor is coupled to the output of the gain controller (U2), wherein the second transistor and the first transistor form a current mirror.  
Regarding claim 18, wherein the gain controller comprises an operational amplifier (see amplifier U2). 
Regarding claim 20, further comprising: one bleeder current (see transistor M3 being connected to M2) operable to ensure a minimum current flow through at least one of the voltage controller and the feedback loop.

Allowable Subject Matter
Claims 6, 9-10, 12 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 calls for among others, wherein the reference voltage source comprises: a programmable reference voltage controller operable to control the reference voltage based on an offset bias received from an offset bias module, wherein the offset bias is based on the first voltage of the photodiode.
Claims 9 & 10 call for among others, wherein the reference voltage is adjusted based on a received offset bias.
Claim 12 calls for among others, further comprising: controlling a supply voltage received by the voltage controller to be within an operating range of the photodiode.
Claim 19 calls for among others, wherein the reference voltage source comprises: a programmable reference voltage controller operable to control the reference voltage based on an offset bias received from an offset bias module, wherein the offset bias is based on the first voltage

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843